 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                           DISTRICT OF NEVADA
 9
                                                      ***
10
      Robert James Swint,                                    Case No. 2:21-cv-00934-APG-BNW
11
                              Plaintiff,
12                                                           Order
            v.
13
      Chrystal Marie Meyer,
14
                              Defendant.
15

16

17          Plaintiff submitted initiating documents to this Court on May 13, 2021. ECF No. 1.
18   Plaintiff did not pay the filing fee for this case or file an application to proceed in forma pauperis.
19   If Plaintiff is unable to pay the filing fee in this case, Plaintiff must complete an application to
20   proceed in forma pauperis under 28 U.S.C. § 1915(a)(1) and Local Special Rule (“LSR”) 1-1.
21          Additionally, the Court will dismiss plaintiff's complaint for failure to state a claim.
22   Under Rule 8, a complaint must contain "a short and plain statement of the claim showing that the
23   pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2). In considering whether the complaint is
24   sufficient to state a claim, all allegations of material fact are taken as true and construed in the
25   light most favorable to the plaintiff. Wyler Summit P’ship v. Turner Broad. Sys. Inc., 135 F.3d
26   658, 661 (9th Cir. 1998) (citation omitted). Here, plaintiff alleges a discrimination claim under
27   42 U.S.C. § 2000e. ECF No. 1-1. But plaintiff does not allege any facts to support a
28   discrimination claim. Instead, he filed a 2-page complaint that is mostly incomprehensible.
 1          IT IS THEREFORE ORDERED that the Clerk of the Court must send Plaintiff the

 2   approved form application to proceed in forma pauperis, as well as the document titled

 3   “Information and Instructions for Filing an In Forma Pauperis Application.”

 4          IT IS FURTHER ORDERED that by June 1, 2021, Plaintiff must either: (1) file a

 5   complete application to proceed in forma pauperis in compliance with 28 U.S.C. § 1915(a)(1) and

 6   LRS 1-1; or (2) pay the full $402 fee for a civil action, which includes the $350 filing fee and the

 7   $52 administrative fee. Plaintiff is advised that failure to comply with this order will result in a

 8   recommendation that this case be dismissed.

 9          IT IS FURTHER ORDERED that the Clerk of Court shall detach and separately docket

10   ECF No. 1-1 as a complaint.

11          IT IS FURTHER ORDERED that plaintiff's complaint is DISMISSED. If plaintiff desires

12   to amend his complaint, he must do so by June 1, 2021. Failure to comply will result in a

13   recommendation that this case be dismissed.

14          DATED: May 18, 2021.

15

16
                                                            BRENDA WEKSLER
17                                                          UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26
27

28


                                                  Page 2 of 2
